UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6444


JOHN DOUGLAS CARDOZA,

                Petitioner – Appellant,

          v.

CAROL WALLACE, Warden, Lunenburg Correctional Center,

                Respondent – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:09-cv-00507-jlk-mfu)


Submitted:   August 26, 2010                 Decided:   September 2, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Douglas Cardoza, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John    Douglas       Cardoza       seeks    to        appeal    the    district

court’s    order      denying      relief    on    his     28    U.S.C.       § 2254      (2006)

petition.       The order is not appealable unless a circuit justice

or    judge   issues       a    certificate       of    appealability.               28   U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent      “a       substantial    showing           of     the    denial      of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that    reasonable          jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El    v.    Cockrell,         537     U.S.    322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and conclude that Cardoza has not made the requisite showing.

Accordingly, we deny a certificate of appealability, deny leave

to    proceed    in      forma    pauperis,       and     dismiss       the    appeal.         We

dispense      with       oral     argument    because           the     facts    and       legal




                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3